718 S.E.2d 399 (2011)
Mishew E. SMITH and husband Robert N. Edwards, and Alton B. Smith, Jr.
v.
COUNTY OF DURHAM.
No. 447P11.
Supreme Court of North Carolina.
November 9, 2011.
Robin K. Vinson, Raleigh, James B. Maxwell, Durham, for Smith, Mishew E., et al.
Richard F. Prentis, Jr., Durham, for County of Durham.

ORDER
Upon consideration of the petition filed on the 11th of October 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."